Exhibit 13 TABLE OF CONTENTS Summary Consolidated Financial Data 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Report of Independent Registered Public Accounting Firm 14 Consolidated Balance Sheets 15 Consolidated Statements of Operations 16 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) 17 Consolidated Statements of Cash Flows 18 Notes to Consolidated Financial Statements 20 Market for Common Stock and Stockholder Matters 60 BEACON FEDERAL BANCORP, INC. The summary information presented below at or for each of the fiscal years presented is derived in part from the consolidated financial statements of Beacon Federal Bancorp, Inc.The following information is only a summary, and should be read in conjunction with our consolidated financial statements and notes included elsewhere in this Annual Report. At December 31, (In thousands) Selected Financial Condition Data: Total assets $ Cash and cash equivalents Trading account assets ― Securities available for sale, at fair value 4 Securities held to maturity Loans, net Federal Home Loan Bank of New York stock, at cost Securities sold under agreement to repurchase FHLB advances Deposits Equity Years Ended December 31, (In thousands) Selected Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) $ $ $ 1 BEACON FEDERAL BANCORP, INC. At or For the Years Ended December 31, Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income (loss) to average total assets) % )% Return on equity (ratio of net income (loss) to average equity) % )% Average interest rate spread (1) % Net interest margin (2) % Efficiency ratio (3) % Noninterest expense to average total assets % Average interest-earning assets to average interest-bearing liabilities % Average equity to average total assets % Asset Quality Ratios: Nonperforming assets to total assets % Nonperforming loans to total loans % % % ― % % Allowance for loan losses to non-performing loans % % NM NM Allowance for loan losses to total loans % Bank Capital Ratios: Total capital (to risk-weighted assets) % Tier I capital (to risk-weighted assets) % Tier I capital (to average assets) % Per Share Data: Basic and diluted earnings (loss) per share $ $ $ ― ― Book value per share $ $ $ NA NA Cash dividends declared $ $ ― NA NA Other Data: Number of full service offices 8 7 7 7 7 Full time equivalent employees (1)The average interest rate spread represents the difference between the weighted average yield on interest-earning assets and the weighted average cost of interest-bearing liabilities for the year. (2) The net interest margin represents net interest income as a percent of average interest-earning assets for the year. (3) The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. NM – Not meaningful. NA – Not applicable. (4) For the period from the conversion date of October 1, 2007 to December 31, 2007 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview General.Our results of operations depend mainly on our net interest income, which is the difference between the interest income we earn on our loan and investment portfolios and the interest expense we pay on our deposits and borrowings. Results of operations are also affected by fee income from banking operations, provisions for loan losses, reductions in fair value of available-for-sale and held-to-maturity securities that are other than temporary and other miscellaneous income.Our noninterest expense consists primarily of compensation and employee benefits, office occupancy, marketing, general administrative expenses and income tax expense. Our results of operations are also significantly affected by general economic and competitive conditions, particularly with respect to changes in interest rates, government policies and actions of regulatory authorities. Future changes in applicable law, regulations or government policies may materially affect our financial condition and results of operations. See “Item 1A. Risk Factors” contained in our Annual Report on Form 10-K. Economic Conditions.Financial institutions have been affected by a lack of liquidity and credit deterioration, resulting in depressed valuations and failures of certain banks.In October 2008, the Emergency Economic Stabilization Act of 2008 (“ESSA”) was enacted, providing for $700 billion in funding to the U.S. Treasury to restore liquidity and stability to the U.S. financial system and includes extensive tax, energy and disaster relief provisions.In December 2008, we elected to not participate in the U.S. Treasury Capital Purchase Program and at December 31, 2009 Beacon Federal was categorized as “well capitalized” under regulatory capital requirements. 2 BEACON FEDERAL BANCORP, INC. The national economy, as well as the local economies within our market areas, remains weak.The economy has been marked by higher unemployment rates, rising numbers of foreclosures, declining home prices and contractions in business and consumer credit.The national unemployment rate rose to 10.0% in December 2009 from 7.4% at the end of 2008.The unemployment rate in the Company’s primary market area in New York is slightly below the national average, rising to 9.0% in December 2009 from 6.6% at the end of 2008. The Federal Open Market Committee has responded by keeping the targeted federal funds rate between 0.00% and 0.25% since December 2008.The reduced federal funds rate has increased the Company’s net interest margin and net interest income.However, price competition for loans and deposits has increased.The Federal Reserve has indicated that interest rates for consumers and businesses will remain unchanged for the near term to foster the economic recovery. Operating Results.Net income for 2009 was $3.5 million, up $6.5 million from 2008’s net loss of $3.0 million. The increase in net income reflected a substantially lower OTTI credit loss on debt securities, increases in net interest income and noninterest income and lower provision for loan losses, partially offset by higher other noninterest expenses and income taxes. The lower provision for loan losses resulted from a decline in net loan charge-offs, when compared to the same period a year ago partially offset by the higher balance of nonperforming loans.See “Item 1. Business — Non-Performing and Problem Assets” contained in our Annual Report on Form 10-K for further discussion regarding the change in the level of nonperforming loans. Financial Condition.Total assets increased by $45.6 million to $1.07 billion at December 31, 2009 from $1.02 billion at December 31, 2008.The increase was the result of a $45.4 million increase in net loans, a $27.4 million increase in securities available for sale and a $9.2 million increase in premises and equipment, partially offset by a $23.3 million decrease in trading account assets, an $8.8 million decrease in securities held to maturity and a $5.3 million decrease in cash and cash equivalents.The net increase in total assets was funded by a $66.8 million increase in deposits and a $7.7 million increase in capital lease obligation, partially offset by a $27.5 million decrease in borrowings.Stockholders’ equity decreased by $0.8 million to $101.3 million at December 31, 2009 from $102.1 million at December 31, 2008.The decrease reflected the repurchase of $9.5 million of common stock and cash dividends of $1.2 million, partially offset by a decrease in unrealized losses on securities of $4.7 million, net income of $3.5 million, stock option and awards of $1.1 million and a release of ESOP shares of $0.6 million. Critical Accounting Policies We consider accounting policies that require management to exercise significant judgment or discretion or make significant assumptions that have, or could have, a material impact on the carrying value of certain assets or on income, to be critical accounting policies.We consider the following to be our critical accounting policies: Allowance for Loan Losses.The allowance for loan losses reflects management’s best estimate of probable loan losses in the loan portfolio at the balance sheet date.The allowance is established through the provision for loan losses, which is charged against income.In determining the allowance for loan losses, management makes significant estimates.The methodology for determining the allowance for loan losses is considered a critical accounting policy by management due to the high degree of judgment involved, the subjectivity of the assumptions utilized and the potential for changes in the economic environment that could result in changes to the amount of the recorded allowance for loan losses. A substantial amount of our loan portfolio is collateralized by real estate.Appraisals of the underlying value of property securing loans and discounted cash flow valuations of properties are critical in determining the amount of the allowance required for specific loans.Assumptions for appraisals and discounted cash flow valuations are instrumental in determining the value of properties.Overly optimistic assumptions or negative changes to assumptions could significantly affect the valuation of a property securing a loan and the related allowance.The assumptions supporting such appraisals and discounted cash flow valuations are carefully reviewed by management to determine that the resulting values reasonably reflect amounts realizable on the related loans. Management performs a quarterly evaluation of the adequacy of the allowance for loan losses.Consideration is given to a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic and industry concentrations, adequacy of the underlying collateral, financial strength of the borrower, results of internal and external loan reviews and other relevant factors.This evaluation is inherently subjective, as it requires material estimates that may be susceptible to significant revision based on changes in economic and real estate market conditions. 3 BEACON FEDERAL BANCORP, INC. The analysis of the allowance for loan losses has two components:specific and general allocations.Specific allocations are made for loans that are determined to be impaired or loans otherwise adversely classified.Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses.The general allocation is determined by segregating the remaining non-classified loans by type of loan.We also analyze historical loan loss experience for the last four years, including adjustments to historical loss experience, maintained to cover uncertainties that affect the Bank’s estimate of probable losses for each loan type.The adjustments to historical loss experience are based on evaluation of several factors, including primarily changes in lending policies and procedures; changes in collection, charge-off and recovery practices; changes in the nature and volume of the loan portfolio; changes in the volume and severity of nonperforming loans; the existence and effect of any concentrations of credit and changes in the level of such concentrations; and changes in current, national and local economic and business conditions.This analysis establishes factors that are applied to the loan groups to determine the amount of the general allocations.Actual loan losses may be significantly more than the allowance for loan losses we have established, which could have a material negative effect on our financial results. Securities Impairment.We periodically perform analyses to determine whether there has been an other-than-temporary decline in the value of one or more of our securities.Our available-for-sale securities portfolio is carried at estimated fair value, with any unrealized gains or losses, net of taxes, reported as accumulated other comprehensive income or loss in stockholders’ equity.Our held-to-maturity securities portfolio, consisting of debt securities for which we have a positive intent and ability to hold to maturity, is carried at amortized cost.We conduct a quarterly review and evaluation of the securities portfolio to determine if the value of any security has declined below its cost or amortized cost, and whether such decline is other-than-temporary.If such decline is deemed other-than-temporary, we adjust the cost basis of the security by writing down the security to estimated fair market value through a charge to current period operations for the credit portion of the loss, with the remaining portion of the loss related to all other factors charged to other comprehensive income, net of taxes. The market values of our securities are affected by changes in interest rates. Comparison of Financial Condition at December 31, 2009 and 2008 Trading Account Assets.Proceeds received from sale of trading account assets, which consisted of 30-year mortgages, were used to fund purchases of agency securities and originations of loans. Loans, Net.Net loans increased by $45.4 million, or 5.9%, to $816.1 million at December 31, 2009 from $770.7 million at December 31, 2008, reflecting our focus on growing the loan portfolios through strong business relationships maintained by our loan staff in their local markets.During 2009, loan growth was experienced primarily in secured consumer, commercial real estate and commercial business loans.Secured consumer loans, consisting primarily of indirect automobile loans, increased by $28.5 million, or 20.4%, to $168.2 million at December 31, 2009 from $139.7 million at December 31, 2008.In addition, commercial real estate loans increased by $18.6 million, or 18.8% and commercial business loans increased by $14.9 million, or 17.2%, reflecting our emphasis on the origination of these types of loans.Residential real estate, multi-family and construction loans grew modestly, while home equity loans decreased. Securities.Securities available for sale increased by $27.4 million to $167.2 million at December 31, 2009 from $139.8 million at December 31, 2008.The increase in securities available for sale reflected primarily purchases of $76.6 million outpacing maturities and principal payments received of $55.2 million.The purchases during 2009 included primarily agency collateralized mortgage obligations and agency security obligations.There were no pooled trust preferred securities purchased during 2009.Securities held to maturity decreased by $8.7 million as a result of maturities, to $14.6 million at December 31, 2009. Premises and Equipment, Net.Premises and equipment, net increased primarily as a result of the Company entering into a $7.8 million capital lease for the new branch and corporate headquarters constructed at 6611 Manlius Center Road, in East Syracuse, New York. Other Assets.Federal Home Loan Bank of New York stock decreased by $1.6 million to $11.5 million at December 31, 2009 as a result of the Company’s lower level of FHLB advances outstanding, which required redemption of the stock.Accrued interest receivable decreased slightly due to lower yields on loans and timing of interest receipts, partially offset by a higher loan balance.In addition, other assets increased by $2.9 million to $15.7 million at December 31, 2009, primarily as a result of a $4.3 million prepayment of FDIC insurance assessments for the years 2010 through 2012, partially offset by the timing of certain other prepaid items. Deposits.Deposits increased by $66.8 million, or 10.7%, to $693.3 million at December 31, 2009 from $626.5 million at December 31, 2008, due to the success of promotional efforts throughout the year to attract additional deposits.Certificate of deposit accounts increased by $51.9 million and represented the largest dollar increase in our deposit accounts.Money market accounts, savings accounts, non-interest bearing demand accounts and checking accounts increased by $8.5 million, $3.1 million, $1.8 million and $1.5 million, respectively. Borrowings.FHLB advances decreased by $27.5 million, or 12.6%, to $191.1 million at December 31, 2009 from $218.6 million at December 31, 2008.Retail certificates of deposit were generally utilized to a greater degree to fund loans.The Company also has access to alternative sources of financing, including brokered deposits, CDARS and the Borrower-in-Custody (“BIC”) program with the Federal Reserve Bank of New York. 4 BEACON FEDERAL BANCORP, INC. Stockholders’ Equity.Stockholders’ equity decreased by $0.8 million, or less than 1%, to $101.3 million at December 31, 2009 from $102.1 million at December 31, 2008.The decrease reflected the repurchase of $9.5 million of common stock and cash dividends of $1.2 million, partially offset by a decrease in unrealized losses on securities of $4.7 million, net income of $3.5 million, stock options and awards of $1.1 million and release of ESOP shares of $0.6 million. As a result of the recent OTTI accounting guidance in FASB ASC 320-10, a cumulative effect for a change in accounting adjustment of $1.9 million was recognized at March 31, 2009 to increase retained earnings and accumulated other comprehensive loss.This adjustment had no net impact on total stockholders’ equity, but increased regulatory capital by $1.9 million. Comparison of Operating Results for the Years Ended December 31, 2009 and 2008 Interest Income.Interest income decreased by $0.7 million, or 1.2%, to $55.6 million for the year ended December 31, 2009 from $56.3 million for the year ended December 31, 2008.The decrease resulted generally from lower yields on interest-earning assets, partially offset by a higher average balance of loans.We were able to fund the increase in the average balances of loans and securities through deposit growth during the year. Interest income on loans increased to $46.3 million for the year ended December 31, 2009 from $45.9 million for the year ended December 31, 2008.The effect of a higher average balance was partially offset by a lower average yield. The average balance on loans increased to $816.9 million for the year ended December 31, 2009 from $758.1 million for the year ended December 31, 2008, reflecting our continued emphasis on loan growth.We have experienced growth particularly in commercial real estate, automobile and commercial business loans, partially offset by a lower level of home equity loans.The average yield on loans declined 40 basis points to 5.66% for the year ended December 31, 2009, which reflected a decline in the yield on loans indexed to prime, partially offset by the greater proportion of higher-yielding commercial real estate, commercial business and secured consumer loans in our loan portfolio during 2009 compared to 2008. Interest income on securities, including FHLB stock, decreased by $0.7 million, or 7.0%, to $9.3 million for the year ended December 31, 2009 from $10.0 million for the year ended December 31, 2008, reflecting lower average yields on such securities to 5.08% from 5.48%, as the average balance of such securities remained relatively unchanged (to $183.4 million from $182.9 million). Interest on interest-earning deposits at other financial institutions decreased to $41,000 for the year ended December 31, 2009 from $369,000 for last year, reflecting lower yields on such interest-earning assets, which consisted primarily of the FHLB daily time account, partially offset by higher average balances. Interest Expense.Interest expense decreased by $4.2 million, or 13.3%, to $27.2 million for the year ended December 31, 2009 from $31.3 million for the year ended December 31, 2008.The decrease in interest expense reflected primarily lower average rates on deposits, partially offset by higher balances of deposits. Interest expense on deposits decreased by $3.4 million, or 17.9%, to $15.6 million for the year ended December 31, 2009 from $19.0 million for the year ended December 31, 2008, reflecting a decrease in average rate paid on deposits to 2.46% from 3.52%, partially offset by a higher average balance.The lower deposit costs resulted from a decline in market interest rates.The average balance of deposits increased to $632.6 million for the year ended December 31, 2009 from $539.4 million for the year ended December 31, 2008.The average balance of non-interest bearing deposits increased 16.8% to $32.4 million for the year ended December 31, 2009, from $27.7 million for the year ended December 31, 2008. Interest expense on checking and money market accounts decreased to $3.6 million from $6.1 million, reflecting substantially lower average rates on such accounts (1.75% for 2009 compared to 3.28% for 2008), partially offset by higher average balances on such accounts ($204.1 million compared to $185.0 million).Interest expense on certificates of deposit also decreased to $11.8 million for the year ended December 31, 2009 from $12.6 million for the year ended December 31, 2008, due primarily to a lower average rate (3.19% compared to 4.27%), partially offset by higher average balances of such deposits ($370.0 million compared to $294.1 million).At December 31, 2009 and December 31, 2008, we had $62.7 million and $77.5 million, respectively, in brokered deposits.Brokered deposits are highly susceptible to withdrawal at maturity if the rates we pay on such deposits are not competitive. Interest expense on borrowings decreased to $11.6 million for the year ended December 31, 2009 from $12.4 million for the year ended December 31, 2008.The decrease was due primarily to a lower average rate as the interest rates paid on such borrowings decreased to 4.12% from 4.21%.The average rates decreased primarily as a result of the maturity of certain high paying advances.At December 31, 2008, we had $27.5 million of FHLB advances with an average rate of 4.72% which matured during 2009. 5 BEACON FEDERAL BANCORP, INC. Interest expense on FHLB advances decreased to $9.0 million for 2009 compared to $10.8 million for 2008, as we decreased our average balances of such advances to $207.5 million from $243.7 million, and had a decrease in the average rate paid on such advances to 4.31% from 4.44%.The interest expense on reverse repurchase agreements increased to $2.2 million from $1.5 million reflecting a higher average balance of $70.0 million in 2009 from $49.8 million in 2008, and an increase in the average rate paid on such balances to 3.21% in 2009 from 3.09% in 2008. Net Interest Income.Net interest income increased by $3.5 million, or 14.0%, to $28.5 million for the year ended December 31, 2009 from $25.0 million for the year ended December 31, 2008.The increase in net interest income was due to a higher interest rate spread partially offset by a decrease in net interest-earning assets.Our net interest rate spread increased to 2.49% for the year ended December 31, 2009 from 2.14% for the year ended December 31, 2008 and the net interest margin increased to 2.79% from 2.61%.The higher interest rate spread was attributable to a lower cost of funds.The cost of funds decreased 79 basis points, while the yield on interest-earning assets declined by 44 basis points. Net interest-earning assets decreased to $104.9 million for the year ended December 31, 2009 from $122.3 million for the year ended December 31, 2008.The decline in net interest-earning assets was principally related to the realized and unrealized losses recognized in the Company’s securities portfolio and, to a lesser extent, repurchases of common stock. Provision for Loan Losses.We establish provisions for loan losses, which are charged to operations, in order to maintain the allowance for loan losses at a level we consider necessary to absorb credit losses incurred in the loan portfolio that are both probable and reasonably estimable at the balance sheet date.In determining the level of the allowance for loan losses, we consider specific and general components.The specific component relates to loans that are individually classified as impaired, for which the carrying value of the loan exceeds the fair value of the collateral, net of selling costs, or the present value of expected future cash flows. The general component covers non-impaired loans and is based on the historical loan loss experience for the last four years, including adjustments to historical loss experience, maintained to cover uncertainties that affect the Bank’s estimate of probable losses for each loan type.The adjustments to historical loss experience are based on evaluation of several factors, including primarily changes in lending policies and procedures; changes in collection, charge-off and recovery practices; changes in the nature and volume of the loan portfolio; changes in the volume and severity of nonperforming loans; the existence and effect of any concentrations of credit and changes in the level of such concentrations; and changes in current national and local economic and business conditions. We recorded a provision for loan losses of $7.7 million for the year ended December 31, 2009 compared to a provision for loan losses of $8.9 million for the year ended December 31, 2008.The provision for loan losses was lower as a result of a decline in net loan charge-offs, substantially offset by an increase in nonperforming loans, when compared to the same period a year ago. Net loan charge-offs were $2.6 million for the year ended December 31, 2009 compared to net loan charge-offs of $5.1 million for the year ended December 31, 2008.Net loan charge-offs were lower primarily due to fewer commercial business loan charge-offs, partially offset by greater commercial real estate and consumer loan charge-offs during 2009. The allowance for loan losses was $15.6 million, or 1.89% of total loans at December 31, 2009 compared to $10.5 million, or 1.36%, of total loans at December 31, 2008.Total nonperforming loans increased by $8.2 million to $12.9 million at December 31, 2009 compared to $4.7 million at December 31, 2008.Nonperforming loans at December 31, 2009 were primarily secured by commercial real estate, multi-family and 1-4 family residential real estate and commercial business assets.We used the same methodology in assessing the allowances for both years.To the best of our knowledge, we have recorded all losses that are both probable and reasonably estimable for the year ended December 31, 2009 and 2008. Noninterest Income.Noninterest income increased by 22.1% to $5.3 million for the year ended December 31, 2009 from $4.3 million for the year ended December 31, 2008.Commission and fee income for 2009 and 2008 included income from credit life and disability insurance of $162,000 and $199,000, respectively, due to a lower experience rate of claims filed by the Company’s customers.Other noninterest income increased by $539,000 to $866,000 for the year ended December 31, 2009, as a result of a higher level of loan servicing fees and other miscellaneous fee income.Gain on sale of loans increased by $424,000 to $595,000 for 2009 due to a higher volume of loans sold in the secondary market.The Company received $91.5 million from proceeds of loans sold for 2009, compared to $37.5 million during 2008.The Company increased the level of 20-year and 30-year mortgages sold in the secondary market as a result of a continuing, favorable low interest rate environment for the origination of fixed rate loans, which result in additional servicing income and a reduction in long-term interest rate risk.Service charges increased by $151,000 to $3.0 million for the year ended December 31, 2009, reflecting higher deposit-related fees.The cash surrender value of the Company’s BOLI investment decreased by $249,000, when compared to the same period last year, due to a lower asset yield. During 2008, the Company sold its remaining investment in Fannie Mae and Freddie Mac preferred stock at a loss of $349,000.This loss was partially offset by a gain of $129,000 recognized on the sale of the Company’s equity investment in Visa, Inc., acquired as part of the restructuring that resulted in Visa, Inc. issuing common stock to members of Visa U.S.A. 6 BEACON FEDERAL BANCORP, INC. Noninterest Expense.Noninterest expense decreased by $5.3 million, or 20.4%, to $20.5 million for the year ended December 31, 2009 from $25.8 million for the year ended December 31, 2008.The decrease reflected a substantially lower OTTI credit loss on debt securities.The decline in OTTI credit loss was partially offset by higher salaries and employee benefits, FDIC premium expense, occupancy and equipment expense and prepayment penalty on FHLB advances. The Company recognized an OTTI loss of $1.7 million on four collateralized mortgage obligations and two trust preferred securities during the year ended December 31, 2009 compared to an OTTI loss of $10.8 million on Fannie Mae and Freddie Mac preferred stock issues, one collateralized mortgage obligation and two trust preferred securities during the year ended December 31, 2008.See Note 3 of Notes to Consolidated Financial Statements for further information regarding the impairment losses on securities. Salaries and employee benefits increased by $1.7 million due primarily to the recognition of a full year of vesting for stock option and stock award expenses in 2009 of $249,000 and $840,000, respectively, and an increase in salary and employee insurance benefits of $659,000.The stock option and stock awards expense for 2008 was in aggregate $95,000, reflecting only a short period of vesting based on option and award grant date of November 26, 2008.There will be another full year of vesting of stock awards and stock options for 2010 and approximately eleven months of vesting for 2011.The rest of the increase in salaries and benefits was primarily due to an increase of eight full time equivalent employees and normal base salary increases. FDIC premium expense increased by $1.3 million to $1.7 million for the year ended December 31, 2009 due primarily to the FDIC special assessment of $479,000, growth of the Bank, and a higher regular, risk-based assessment for all financial institutions. Occupancy and equipment expense increased due primarily to higher depreciation expense related to the Bank’s new headquarters and core data processing system. During the year ended December 31, 2009, the Company recognized in noninterest expense a $241,000 prepayment penalty on $10.0 million of fixed-rate FHLB advances.The prepayment penalty on FHLB advances was incurred to improve the Company’s net interest margin and allow short-term funding of anticipated growth in the near term. Income Tax Expense.The provision for income taxes was $2.0 million for the year ended December 31, 2009 compared to an income tax benefit of $2.4 million for the year ended December 31, 2008.The increase was due to pre-tax income in the current year as compared to the pre-tax loss in 2008.Our effective tax rate was 36.0% for the year ended December 31, 2009 compared to 44.2% for the year ended December 31, 2008.The effective tax rate for 2009 did not reflect certain tax deductions for dividends received and transfers of capital tax losses to ordinary tax losses recognized during 2008.In addition, 2009 included a lower amount of tax-exempt BOLI income. Average Balances and Yields The following tables set forth average balance sheets, average yields and rates, and certain other information for the years indicated.No tax-equivalent yield adjustments were made, as the effect thereof was not material.All average balances are monthly average balances.Non-accrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield.The yields set forth below include the effect of net deferred costs, discounts and premiums that are amortized or accreted to interest income. 7 BEACON FEDERAL BANCORP, INC. For the years Ended December 31, Average Outstanding Balance Interest Earned/Paid Yield / Rate Average Outstanding Balance Interest Earned/Paid Yield / Rate Average Outstanding Balance Interest Earned/Paid Yield / Rate (Dollars in Thousands) Interest-earning assets: Loans $ $ 5.66 % $ $ 6.06 % $ $ 6.27 % Securities FHLB stock Interest-earning deposits 41 Total interest-earning assets Non-interest-earning assets Total assets $ $ $ Interest-bearing liabilities: Savings $ $ $ Money market accounts NOW accounts Time accounts Total deposits FHLB advances Reverse repurchase agreements Lease obligation - Total interest-bearing liabilities Non-interest-bearing deposits Other non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and equity $ $ $ Net interest income $ $ $ Net interest rate spread 2.49 % 2.14 % 1.84 % Net interest-earning assets $ $ $ Net interest margin 2.79 % 2.61 % 2.28 % Average of interest-earning assets to interest-bearing liabilities 111.47 % 114.68 % 111.15 % Rate/Volume Analysis The following table presents the effects of changing rates and volumes on our net interest income for the years indicated.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).The total column represents the sum of the prior columns.The change in interest due to both rate and volume has been allocated to volume and rate changes in proportion to the relationship of the absolute dollar amounts of change in each. 8 BEACON FEDERAL BANCORP, INC. Years Ended December 31, Years Ended December 31, 2009 vs. 2008 2008 vs. 2007 Increase (Decrease) Due to Total Increase (Decrease) Increase (Decrease) Due to Total Increase (Decrease) Volume Rate Volume Rate (Dollars in Thousands) Interest-earning assets: Loans $ $ ) $ $ $ ) $ Securities 67 ) ) 77 FHLB stock ) Interest-earning deposits 84 ) Total interest-earning assets ) ) ) Interest-bearing liabilities: NOW and money market accounts ) Savings accounts ) Certificates of Deposit ) Total deposits ) Reverse repurchase agreements 62 ) FHLB advances ) Lease obligation - - 0 Total interest-bearing liabilities ) ) ) Change in net interest income $ Management of Market Risk General.Because the majority of our assets and liabilities are sensitive to changes in interest rates, our most significant form of market risk is interest rate risk.We are vulnerable to an increase in interest rates to the extent that our interest-bearing liabilities mature or reprice more quickly than our interest-earning assets. As a result, a principal part of our business strategy is to manage interest rate risk and limit the exposure of our net interest income to changes in market interest rates.Accordingly, our Board of Directors has established an Asset/Liability Management Committee, that is responsible for evaluating the interest rate risk inherent in our assets and liabilities, for determining the level of risk that is appropriate given our business strategy, operating environment, capital, liquidity and performance objectives, and for managing this risk consistent with the guidelines approved by the Board of Directors. Our interest rate sensitivity is monitored through the use of a net interest income simulation model, which generates estimates of the change in our net interest income over a range of interest rate scenarios. The modeling assumes loan prepayment rates, reinvestment rates and deposit decay rates based on historical experience and current economic conditions. We have sought to manage our interest rate risk in order to control the exposure of our earnings and capital to changes in interest rates.As part of our ongoing asset-liability management, we currently use the following strategies to manage our interest rate risk: (i) actively market adjustable-rate residential mortgage loans; (ii) actively market commercial business loans, which tend to have shorter terms and higher interest rates than residential mortgage loans, and which generate customer relationships that can result in higher non-interest-bearing demand deposit accounts; (iii) lengthen the weighted average maturity of our liabilities through retail deposit pricing strategies and through longer-term wholesale funding sources such as fixed-rate advances from the Federal Home Loan Bank of New York and brokered deposits; (iv) invest in shorter- to medium-term securities; 9 BEACON FEDERAL BANCORP, INC. (v) sell a portion of our one- to four-family mortgage loans with maturities of 20 years or more; (vi) use interest rate caps, as determined by the Asset/Liability Management Committee, to attempt to preserve net interest income in periods of rising short-term interest rates; (vii) originate high volumes of consumer loans, which have shorter terms, including direct and indirect automobile loans; and (viii) maintain high levels of capital. Net Portfolio Value of Beacon Federal.The OTS requires the computation of amounts by which the net present value of an institution’s cash flow from assets, liabilities and off-balance sheet items (the institution’s net portfolio value or “NPV”) would change in the event of a range of assumed changes in market interest rates.The OTS provides all institutions that file a Consolidated Maturity/Rate Schedule as a part of their quarterly Thrift Financial Report with an interest rate sensitivity report of net portfolio value.The OTS simulation model uses a discounted cash flow analysis and an option-based pricing approach to measuring the interest rate sensitivity of net portfolio value.Historically, the OTS model estimated the economic value of each type of asset, liability and off-balance sheet contract under the assumption that the United States Treasury yield curve increases or decreases instantaneously by 100 to 300 basis points in 100 basis point increments.However, given the current relatively low level of market interest rates, an NPV calculation for an interest rate decrease of greater than 100 basis points has not been prepared.The assumptions were expanded to include an increase and decrease of 50 basis points.A basis point equals one-hundredth of one percent, and 100 basis points equals one percent.An increase in interest rates from 2% to 3% would mean, for example, a 100 basis point increase in the “Change in Interest Rates” column below.The OTS provides us the results of the interest rate sensitivity model, which is based on information we provide to the OTS to estimate the sensitivity of our net portfolio value. The table below sets forth, as of December 31, 2009, the OTS’s calculation of the estimated changes in the Bank’s net portfolio value that would result from the designated instantaneous changes in the United States Treasury yield curve.Computations of prospective effects of hypothetical interest rate changes are based on numerous assumptions, including relative levels of market interest rates, loan prepayments and deposit decay, and should not be relied upon as indicative of actual results. NPV as a Percentage of Present Value of Assets (3) Change in Interest Estimated Increase (Decrease) in Increase Rates (basis Estimated NPV NPV (Decrease) points) (1) NPV (2) Amount Percent Ratio (4) (basis points) (Dollars in thousands) +300 $ $ ) )% % ) +200 ) )% % ) +100 ) )% % ) +50 ) )% % ) — — — % — -50 % % 1 -100 % % 13 Assumes an instantaneous uniform change in interest rates at all maturities. NPV is the discounted present value of expected cash flows from assets, liabilities and off-balance sheet contracts. Present value of assets represents the discounted present value of incoming cash flows on interest-earning assets. NPV Ratio represents NPV divided by the present value of assets. The table above indicates that at December 31, 2009, in the event of a 200 basis point increase in interest rates, we would experience a 25% decrease in net portfolio value.In the event of a 100 basis point decrease in interest rates, we would experience a 3% increase in net portfolio value. Certain shortcomings are inherent in the methodologies used in determining interest rate risk through changes in net portfolio value.Modeling changes in net portfolio value require making certain assumptions that may or may not reflect the manner in which actual yields and costs respond to changes in market interest rates.In this regard, the net portfolio value tables presented assume that the composition of our interest-sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured and assume that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration or repricing of specific assets and liabilities.Accordingly, although the net portfolio value tables provide an indication of our interest rate risk exposure at a particular point in time, such measurements are not intended to and do not provide a precise forecast of the effect of changes in market interest rates on our net interest income and will differ from actual results. 10 BEACON FEDERAL BANCORP, INC. Net Interest Income.In addition to NPV calculations, we analyze our sensitivity to changes in interest rates through our internal net interest income model.Net interest income is the difference between the interest income we earn on our interest-earning assets, such as loans and securities, and the interest we pay on our interest-bearing liabilities, such as deposits and borrowings.In our model, we estimate what our net interest income would be for a twelve-month period using historical data for assumptions such as loan prepayment rates and deposit decay rates, the current term structure for interest rates, and current deposit and loan offering rates. We then calculate what the net interest income would be for the same period in the event of an instantaneous 200 basis point increase or 100 basis point decrease in market interest rates.As of December 31, 2009, using our internal interest rate risk model, we estimated that our net interest income for the year ending December 31, 2010 would decrease by 2.0% in the event of an instantaneous 200 basis point increase in market interest rates, and would decrease by 0.5% in the event of an instantaneous 100 basis point decrease in market interest rates. Liquidity and Capital Resources Liquidity is the ability to meet current and future financial obligations of a short-term nature.Our primary sources of funds consist of deposit inflows, loan repayments, advances from the Federal Home Loan Bank of New York, brokered deposits, and maturities and sales of securities.In addition, we have the ability to collateralize borrowings in the wholesale markets.While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by market interest rates, economic conditions and competition.Our Asset/Liability Management Committee is responsible for establishing and monitoring our liquidity targets and strategies in order to ensure that sufficient liquidity exists for meeting the borrowing needs and deposit withdrawals of our customers as well as unanticipated contingencies.We seek to maintain a liquidity ratio (which includes wholesale funding capacity) of 8.0% or greater.For the year ended December 31, 2009, our liquidity ratio averaged 12.7%.We believe that we have enough sources of liquidity to satisfy our short- and long-term liquidity needs as of December 31, 2009. We regularly monitor and adjust our investments in liquid assets based upon our assessment of: (i) expected loan demand; (ii) expected deposit flows; (iii) yields available on interest-earning deposits and securities; and (iv) the objectives of our asset/liability management program. Excess liquid assets are invested generally in interest-earning deposits and short- and intermediate-term securities. Our most liquid assets are cash and cash equivalents.The levels of these assets are dependent on our operating, financing, lending and investing activities during any given period. At December 31, 2009, cash and cash equivalents totaled $13.0 million.Securities classified as available-for-sale, which provide additional sources of liquidity, totaled $167.2 million at December 31, 2009. On that date, we had $191.1 million of Federal Home Loan Bank advances outstanding, with the ability to borrow an additional $44.1 million. Our cash flows are derived from operating activities, investing activities and financing activities as reported in our Consolidated Statements of Cash Flows included in our Consolidated Financial Statements. At December 31, 2009, we had $44.0 million in loan commitments outstanding.In addition to commitments to originate loans, we had $62.4 million in unused lines of credit to borrowers. Certificates of deposit due within one year of December 31, 2009 totaled $219.9 million, or 31.7% of total deposits. If these deposits do not remain with us, we will be required to seek other sources of funds, including loan sales and brokered deposits. Depending on market conditions, we may be required to pay higher rates on such deposits or other borrowings than we currently pay on the certificates of deposit due on or before December 31, 2010. We believe, however, based on past experience, a significant portion of such deposits will remain with us. We have the ability to attract and retain deposits by adjusting the interest rates offered. Our primary investing activity is originating loans. During the year ended December 31, 2009, we originated $323.2 million of loans, and during the year ended December 31, 2008, we originated $316.2 million of loans.We purchased $76.6 million of securities during the year ended December 31, 2009, and we purchased $122.2 million of securities during the year ended December 31, 2008. Financing activities consist primarily of activity in deposit accounts and Federal Home Loan Bank advances.We experienced a net increase in total deposits of $66.8 million for the year ended December 31, 2009 and a net increase in total deposits of $112.0 million for the year ended December 31, 2008.Deposit flows are affected by the overall level of interest rates, the interest rates and products offered by us and our local competitors, and by other factors.During 2009, the Company repurchased 1,120,187 outstanding shares of its common stock at a total cost of $9.5 million.The Company paid cash dividends of $1.2 million for the year. 11 . BEACON FEDERAL BANCORP, INC. Federal Home Loan Bank advances decreased by $27.5 million for the year ended December 31, 2009 compared to a decrease of $8.2 million for the year ended December 31, 2008.Federal Home Loan Bank advances have primarily been used to fund loan demand. At December 31, 2009, we had the ability to borrow an additional $44.1 million with a maximum borrowing capacity of $235.1 million from the Federal Home Loan Bank of New York.In the near term, the Company can utilize alternative sources of financing, including brokered deposits.The Company is attempting to pledge additional assets, other than single-family loans and securities, in order to increase its borrowing capacity with the Federal Home Loan Bank. Beacon Federal is subject to various regulatory capital requirements, including a risk-based capital measure.The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories.At December 31, 2009, Beacon Federal exceeded all regulatory capital requirements.Beacon Federal is considered “well capitalized” under regulatory guidelines. See “Item 1. Business—Supervision and Regulation—Federal Banking Regulation—Capital Requirements” contained in our Annual Report on Form 10-K. Off-Balance Sheet Arrangements As a financial services provider, we routinely are a party to various financial instruments with off-balance-sheet risks, such as commitments to extend credit and unused lines of credit.While these contractual obligations represent our future cash requirements, a significant portion of commitments to extend credit may and are likely to expire without being drawn upon.Such commitments are subject to the same credit policies and approval process accorded to loans we make. Recent Accounting Pronouncements In December 2009, the FASB issued ASU No. 2009-16, “Transfers and Servicing (Topic 860) - Accounting for Transfers of Financial Assets.” This ASU incorporates SFAS No. 166, “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140” (“SFAS 166”), issued by the FASB in June 2009, within the FASB ASC. This ASU removes the concept of a qualifying special-purpose entity and establishes a new “participating interest” definition that must be met for transfers of portions of financial assets to be eligible for sale accounting, clarifies and amends the derecognition criteria for a transfer to be accounted for as a sale, and changes the amount that can be recognized as a gain or loss on a transfer accounted for as a sale when beneficial interests are received by the transferor. Enhanced disclosures are also required to provide information about transfers of financial assets and a transferor’s continuing involvement with transferred financial assets. This ASU must be applied as of the beginning of an entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter.The Company adopted this guidance effective January 1, 2010 with no material impact to the Company’s financial statements. In December 2009, the FASB issued ASU No. 2009-17, “Consolidations (Topic 810) - Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities.” This ASU incorporates SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (“SFAS 167”), issued by the FASB in June 2009, within the FASB ASC. This ASU amends previous accounting related to the Consolidation of Variable Interest Entities to require an enterprise to qualitatively assess the determination of the primary beneficiary of a variable interest entity (“VIE”) based on whether the entity (1) has the power to direct the activities of a VIE that most significantly impact the VIE’s economic performance and (2) has the obligation to absorb losses of the VIE or the right to receive benefits from the VIE that could potentially be significant to the VIE. Also, this ASU requires an ongoing reconsideration of the primary beneficiary, and amends the events that trigger a reassessment of whether an entity is a VIE. Enhanced disclosures are also required to provide information about an enterprise’s involvement in a VIE. This ASU will be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. We have evaluated this new ASU and have determined that our involvement with variable interest entities is not significant and therefore there are no significant impacts to our financial position or results of operations. FASB ASC 820, “Fair Value Measurements and Disclosures,” has been updated to require disclosure of transfers in or out of level 1 and 2 inputs; and activity in Level 3 fair value measurements on a gross basis rather than net.In addition, the update clarifies existing disclosures related to the level of disaggregation and inputs and valuation techniques.The gross presentation of level 3 roll forward activity would be effective for interim and annual reporting periods beginning after December 15, 2010.All other disclosures become effective for the first fiscal year and interim periods beginning after December 15, 2009.The Company is currently evaluating this new disclosure guidance. 12 BEACON FEDERAL BANCORP, INC. In February 2010, the FASB issued ASU No. 2010-09, “Subsequent Events (Topic 855) – Amendments to Certain Recognition and Disclosure Requirements.”This ASU removes the requirement for an SEC filer to disclose the date through which subsequent events have been evaluated in both issued and revised financial statements.The amendment did not change the requirement for the Company to evaluate subsequent events through the date the financial statements are issued.The Company adopted this guidance on the date the ASU was issued with no material impact on the Company’s financial statements. 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Beacon Federal Bancorp, Inc. East Syracuse, New York We have audited the accompanying consolidated balance sheets of Beacon Federal Bancorp, Inc. (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Beacon Federal Bancorp, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Crowe Horwath LLP New York, New York March 19, 2010 14 BEACON FEDERAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS December 31, 2009 and 2008 (Dollars in thousands) December 31, December 31, ASSETS Cash and cash equivalents - cash and due from financial institutions $ Interest-bearing deposits in other financial institutions Trading account assets - Securities available for sale Securities held to maturity (fair value of $14,500 and $21,955, respectively) Loans held for sale Loans, net of allowance for loan losses of $15,631 and $10,546, respectively Federal Home Loan Bank (“FHLB”) of New York stock Premises and equipment, net Accrued interest receivable Foreclosed and repossessed assets Bank-owned life insurance (“BOLI”) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ Federal Home Loan Bank advances Securities sold under agreement to repurchase Accrued interest payable and other liabilities Capital lease obligation - Total liabilities Commitments and contingencies (Notes 14 and 15) Preferred stock, $.01 par value, 50,000,000 shares authorized; none issued or outstanding Common stock, $.01 par value, 100,000,000 shares authorized; 7,653,565 shares issued and 6,533,378 shares outstanding at December 31, 2009 and 7,662,315 shares issued and outstanding at December 31, 2008 74 74 Additional paid-in capital Retained earnings-substantially restricted Unearned Employee Stock Ownership Plan (“ESOP”) shares ) ) Accumulated other comprehensive loss, net ) ) Treasury stock, 1,120,187 shares at December 31, 2009, at cost ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 15 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, 2009 and 2008 (Dollars in thousands) Years Ended December 31, Interest and dividend income: Loans, including fees $ $ Securities FHLB stock Federal funds sold and other 41 Total interest income Interest expense: Deposits FHLB advances Securities sold under agreement to repurchase Lease obligation - Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges Commission and fee income Change in cash surrender value of BOLI Trading account gain - Gain on sale of loans Loss on sale of securities available for sale - ) Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Advertising and marketing Telephone, delivery and postage Supplies Audit and examination FDIC premium expense Provision for loss on servicing assets Provision for loss on premises and equipment - 23 Prepayment penalty on FHLB advances - Other-than-temporary impairment ("OTTI") credit loss on debt securities OTTI loss on cost-method equity investment - Other Total noninterest expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Basic and diluted earnings (loss) per share $ $ ) OTTI credit loss on securities: Total OTTI loss on securities $ Portion of OTTI loss recognized in other comprehensive loss before income taxes ) OTTI credit loss on securities $ See accompanying notes to consolidated financial statements. 16 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Years Ended December 31, 2009 and 2008 (Dollars in thousands) Years Ended December 31, Common Stock $
